Title: To George Washington from William Gordon, 10 September 1785
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica-Plain [Mass.] Sepr 10. 1785

Till now I have had nothing of late worth communicating, but the following extract from a Letter dated London June 30. 1785 I think will be pleasing, & have therefore sent it your Excellency.
Mr Temple accompanied Mr Adams to the kings levee; after the levee was over, Mr Adams, according to etiquette, was introduced to the kings closet, where (as is usual for foreign ministers) he made a speech to his majesty, in performing which he was somewhat affected, & when he had finished the king said,

“Sir, The whole of this business is so extraordinary, that the feelings you discover upon the occasion, appear to me to be just & proper. I wish, Sir, to be clearly understood, before I reply to the very obliging sentiments you have expressed in behalf of the United States of America. I am, you may well suppose Sir, the last person in England, that consented to the dismemberment of the empire by the Independence of the new States, & while war was continued, I thought it due to my subjects to prosecute that war to the utmost: but Sir, I have consented to their Independence, & it is ratified by treaty, & I now receive you as their minister plenipotentiary; & every attention, respect & protection granted to other plenipotentiaries, you shall receive at this Court: and, Sir, as I was the last person that consented to the Independence of the said United States, so I will be the last person to disturb or in any measure infringe upon their sovereign independent rights. And I hope & trust, that from blood, religion, manners, habits of intercourse & almost every other consideration, that the two nations will continue for ages in friendship & confidence with eatch other &c. &c.” Lord Carmarthen Secry of state (who was the only minister in the closet, when Mr Adams made his speech & received the foregoing answer) repeated it to Mr Temple the ⟨day⟩ after. Mr Adams was afterwards presented to the queen, to whom he made a speech (as is custom.) She politely thanked him for his friendly expressions towards her & her family—& was very happy to see him in England. Wishing your Excellency, Lady, my young friend & the rest of the family the best of blessings I remain My dear Sir Your very humble servant

William Gordon

